Title: To Thomas Jefferson from George Muter, with Reply, 20 January 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Jany 20. 1781.

I beg leave to inform your Excellency that Mr. Mattw. Anderson’s time he engaged for is out, and the shop under his direction at a stand. I beleive he is willing to engage for sometime longer  (if the shop can be properly supported) and I expect him here this forenoon.
Capt. Nathl. Irish (Continental commissary of military stores) sollicits your Excellency, for a supply of cloathing from the public store. He is in great necessity and can’t get his money to enable him to purchase elsewhere.
Permitt me to mention to your Excellency the necessity of appointing a Commissary of military stores, with proper assistants, or authorised to appoint them. ’Twill be utterly impossible to have the arms properly collected and repaired, or the ammunition duely taken care of unless there is some person who can be depended on, whose only business it will be [to] manage the arms and ammunition. At the same time I beg leave to observe, that the post of Commissary of military stores, has not a single shilling of sallary annexed to it.
I have the honour to be Your Excellency’s Most hl Servant,
George Muter. C.
In Council Jan. 20. 1781.
The board are of opinion that Mr. Matthew Anderson’s shop as a public one should be discontinued and that he should be engaged to work for the public such materials as they shall furnish at the old prices, to be paid in provisions in fixed proportions at the old prices also.
The discontinuance of the public store by act of assembly cuts short all questions about furnishing cloathing.

Th: Jefferson

